Citation Nr: 1029045	
Decision Date: 08/03/10    Archive Date: 08/16/10	

DOCKET NO.  93-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection  
for a right hip disability.   

2.  Entitlement to a disability rating in excess of 50 percent 
for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from June 1944 to 
August 1944, from April 1950 to March 1953, from August 1955 to 
August 1958, and from September 1958 to December 1964.  

This case was previously before the Board of Veterans' Appeals 
(Board) in July 2006 at which time several issues were addressed.  
The issues listed on the title page were remanded for further 
development.  The requested actions have been accomplished to the 
extent possible and the case has been returned to the Board for 
appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2009); 
38 U.S.C.A. § 7107(a) (2) (West 2002).  

The issues are addressed in a Remand at the end of the decision 
below and are remanded to the RO by way of the Appeals Management 
Center in Washington, DC.  


FINDING OF FACT

Evidence received since a March 1987 Board decision denying 
service connection for a right hip disability includes evidence 
which relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of substantiating 
the claim.  






CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim for service connection for a right hip 
disability.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants in developing claims.  

A review of the record reveals that while the Veteran has been 
apprised of the information necessary to substantiate the claims 
on appeal, and of his and VA's respective obligations for 
obtaining evidence, See Quartuccio v. Principi, 16 Vet. App. 183 
(2002), with regard to the right hip disorder, he has not been 
provided with a letter explaining the bases for the denial of the 
claim by the Board in March 1987, and how the new and material 
evidence had to relate to that fact.  See Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006).  Given the favorable outcome with 
regard to the claim to reopen, the Board finds that no 
conceivable prejudice to the Veteran could result from the 
reopening of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

New and Material Evidence

As a threshold matter, the Board must determine whether new and 
material evidence has been submitted to reopen the previously 
denied claim of entitlement to service connection for a right hip 
disability.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Service connection for a right hip disability was denied 
by the Board in March 1987.  The Veteran did not appeal that 
decision and it therefore became final.  38 U.S.C.A. § 7104.  

If, however, new and material evidence is received with respect 
to a claim which has been disallowed, the claim will be reopened, 
and if so reopened, the claim will be reviewed on a de novo 
basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 
(1996);  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In considering whether there is 
"new and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the 1987 decision included the 
service treatment records which reveal that while the Veteran was 
seen on different occasions in service for problems involving the 
right hip, X-ray studies during service did not reveal findings 
diagnostic of arthritis involving the right hip.  Additionally, 
at the time of his examination prior to discharge from service in 
December 1964, no reference was made to a right hip disability.  

Also of record were post service VA records.  These included an 
X-ray study of the right hip by VA in July 1977 which showed no 
arthritic changes.  

Evidence received since the 1987 decision includes various 
communications from the Veteran and testimony by him at a 
May 2010 hearing in Washington, D.C.  Reference was made to VA 
records identifying a right hip disability.  The Veteran stated 
that a doctor he saw at the Ann Arbor VA medical facility in the 
1960's told him that he had a right hip disability that was 
related to problems he had with the hip while in service.  

This additional evidence relates to an unestablished fact 
necessary to substantiate the claim, and presents a reasonable 
possibility of substantiating the claim.  Hence, the claim is 
reopened, and VA must review the claim in light of all the 
evidence, both new and old.  38 C.F.R. § 3.156.  In this regard, 
testimony from the Veteran has been deemed credible for the sole 
purpose of determining whether the case should be reopened.  
Justus v. Principi, 3 Vet. App. 510 (1993).  


ORDER

New and material evidence to reopen a previously denied claim for 
service connection for a right hip disability has been received; 
to this extent only, the appeal is granted.  


REMAND

As indicated above, at the hearing, the Veteran testified that "I 
met one doctor, which is not in the Veteran's records."  He 
stated this individual told him that the hip problem for which he 
was receiving treatment from the physician was related to the 
right hip injury he states he sustained while on active service.  
However, the Veteran did not identify the physician and there is 
no communication of record from any health care professional to 
that effect.  Additionally, at the hearing, the Veteran's 
representative asked that the case be remanded in order that the 
Veteran might be accorded an examination in order to determine 
the nature and etiology of any current right hip disability.  The 
representative refers to the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In that case, it was indicated that VA 
must provide a medical examination when there is (1) competent 
evidence of a current disability or consistent and recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease incurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or the recurrent symptoms of a disability may 
be associated with the Veteran's service; but (4) there is 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  

The representative also asked the Veteran be accorded a more 
current examination with regard to his psychiatric disability in 
order to assess the impact of the psychiatric impairment on the 
Veteran's ability to maintain or obtain some type of gainful 
employment.  

In view of the foregoing, the case is REMANDED for the following 
actions:  

1.  All records of treatment for the 
Veteran's psychiatric disability at both 
the Toledo, Ohio, and the Ann Arbor, 
Michigan, VA medical facilities from 2009 
to the present should be obtained and 
associated with the claims file.  
Additionally, the VA medical facility in 
Ann Arbor, Michigan, should be contacted 
and asked to provide records with regard to 
any treatment of the Veteran at that 
facility in the 1960's.  If no such records 
are available, this should be so indicated.  

2.  Thereafter, the Veteran should be 
scheduled for an examination by a physician 
knowledgeable in psychiatry for the purpose 
of determining the current nature and 
extent of impairment attributable to the 
Veteran's service-connected anxiety 
disorder.  The claims file must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
including commentary as to the extent of 
any occupational impairment due to the 
psychiatric symptoms.  The examination 
report must include a complete rationale 
for any opinion expressed as to the degree 
of severity of the psychiatric disorder and 
the examiner should express an opinion as 
to the impact of the psychiatric symptoms 
alone on the Veteran's ability to maintain 
or obtain some form of gainful employment, 
disregarding the Veteran's advanced age and 
any non service connected disabilities.  

3.  The Veteran should be scheduled for an 
examination by a physician knowledgeable in 
orthopedics for the purpose of determining 
whether he has a right hip disability of 
service origin.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  It is essential that the 
examiner provide a complete medical 
rationale for any opinion expressed.  It 
would be helpful if the physician would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 
50 percent), "at least as likely as not" 
(meaning likelihood at least 50 percent), 
or "less likely than not" or "unlikely" 
(meaning that there is less than a 
50 percent likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of the conclusion as 
it is to find against it.  If the examiner 
is not able to provide the requested 
opinion without resort to speculation, this 
should be so stated and he or she must 
express why such an opinion is not 
possible.  

4.  After ensuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, VA should review the 
reopened claim for service connection, as 
well as the claim for a higher rating for 
the Veteran's psychiatric disorder.  If any 
claim is denied or not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case, and be 
given an opportunity to respond, before the 
case is returned to the Board for appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


